IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :          No. 2301 Disciplinary Docket No. 3
                                :
                Petitioner      :          No. 90 DB 2016
                                :
           v.                   :          Attorney Registration No. 38490
                                :
JEFFREY L. PERLMAN,             :          (Philadelphia)
                                :
                 Respondent     :
                                :


                                     ORDER


PER CURIAM


      AND NOW, this 4th day of November, 2016, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Jeffrey L. Perlman is

suspended on consent from the Bar of this Commonwealth for a period of eighteen

months, retroactive to October 5, 2016.   He shall comply with all the provisions of

Pa.R.D.E. 217.